Case 4:18-cv-00442-ALM-CMC Document 85-25 Filed 01/13/20 Page 1 of 4 PageID #: 2690




                      EXHIBIT 24
Case 4:18-cv-00442-ALM-CMC Document 85-25 Filed 01/13/20 Page 2 of 4 PageID #: 2691

,\0 XXB IR.:, 0:11 -1) Suhpo~aa to Prmiu,.: 1>0.:rn11<·11ts. lntimn:<twn. or Ob_1.:.::s or       11,   l'.:11111: In,;w.:non ,,f l'r~m1,.:, in a Cr, 11   .·\.:lhlll



                                                UNITED STATES DISTRICT COURT
                                                                                           for the
                                                                            Eastern District or Texas

                              Ed Butowsky
                                   l'/ai111itl'
                                        v.                                                                  Civil Action No. 4:18-cv-00442-ALM
    David Folkenflik: National Public Radio, Inc.; Edith
         Chapin: Leslie Cook; and Pallavi Gogoi
                                  f )<'fe111/e1111

                           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OH.JECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                       Kim Meyers Sams
                                                           5800 Misted Breeze Dr., Plano, Texas 75093-8517
                                                                    I \om,·   a/ pcno11 ,,, whom thi., s11hpoc1111 i.~ dire,-,,..,11

          .tf
        Prod11,·rio11: YOU ARE COMMANDED to produce at the time. date. and place set forth below the following
documents. electronically ston:d information. or objects. and to permit inspection. copying. testing. or sampling of the
material: See attached "Exhibit A"



                                                                                                                Date and Tim-c: ___ _
i Place: Haynes and Boone, LLP
I               2323 Victory Avenue, Suite 700, Dallas, TX 75219
                                                                                                            I                           1211212019 12:00 pm
L......                                                              ----                                .... L ...-

     i7 /11specrio11 o(Premisc:s: YOU ARE COMMANDED to permit entry onto the designated premises, land. or
other property possessed or controlled by you at the time. date. and location set forth below. so that the requesting party
may inspect. measure. survey. photograph. test. or sample the property or any designated object or operation on it.

    Place:                                                                                                   Date and Time:




        The following provisions of f-cd. R. Civ. P. 45 are attached - Rule 45(c). relating to the place of compliance:
Rule 45(d). relating to your protection as c1 person sul~jcct to a subpoena: and Ruic 45(e) and (g). relating to your duty to
respond to this subpoena and the potential consequern:es of not doing so.

Date:             11/21/2019

                                        CLERK OF ( 'Ol.'RT
                                                                                                                       OR
                                                                                                                                                   Isl Laura Prather
                                                                   u( ( krk or Dep111.,· ( ·1.,rk
                                                                                                                                                                       0

                                                     Sig1u1111n·                                                                                   .I/I0/'1/('_1"      .\   Iig11111111·,·



The name. address. e-mail address. and telephone number                                      or the allorney representing                     111wI1<'    11//J11r1y1
___Q!9.vid Folken~J,~t al.                                                                                                            , who issues or requests this subpoena. arc:

    I.aura Pra1her. Harnes and Boone. I.LP. 600 Congress. Suite 1300. :\us1in. TX 7870 I. 512-867-8400. laura.pra1herui~havnesboone.co111
                                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production                             or
                                                documents. electronically stored information. or tangible things or the
inspection of premises before trial. a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. •l5(a)(•).
Case 4:18-cv-00442-ALM-CMC Document 85-25 Filed 01/13/20 Page 3 of 4 PageID #: 2692

 ,\< >SSB   t I{.:,   0211.1) Subpt,.:na to ProJu,.: 1),1,.im~nt,. lnforrn~t111n. ,11 01~1.:,b or 10 P.:111111 ln,p,;,11011 of Premi,,•, 11, a ( ·" 11 . \,l!,m 11'.1;-,· 2)


 Civil Action No. 4:18-cv-00442-ALM

                                                                                 PROOF OF SERVICE
                             (This sectio11 slto11/d 1wt befiletl with the co11rt 1111/ess rc•q11iretl by Fed. ll. Cfr. P. 45.)

               I received this subpoena for r,w111<' 11/'i11di1·ic/11al a11cl titl<'.                {(a11_1·1

 on 1da1<•1

              0 I served the subpoena h) delivering a copy to i~~~.\l,person as folllms:
                                                                                                           **
                                                                                      ~'\~~~
                                                                       *~~1~~9.~                     ...           on   1d11i.·1
                                                                                                                                                                          : or

              :7 I returned the subpoena unexecutedfl¥ecause:



              Unkss the subprn:na was issued on behalf of the lJnitcd States. or one ofil:-- oftkcr:-- or agcnb. I haw also
              tendered to the witness the foes ror one day·s attendance. and the mileage allo\\L'd h~ law. in the amount of
              s
 My fees arc$                                                    for travel and $                                         for services. for a total of S                         0.00



              I d~·l'larc under penalty ofpe1:iur~ that this information i~ tn1e.


 Date:




                                                                                                                              S<"n·,,,.·, 11ddrn,


 Additional information regarding attempted service. etc.:
  Case 4:18-cv-00442-ALM-CMC Document 85-25 Filed 01/13/20 Page 4 of 4 PageID #: 2693



                                       UNITED STATES DISTRICT COURT
                                                              for the
                                              EASTERN DISTRICT OF TEXAS

       ED BUTOWSKY                                             §
                                                               §
                                                               §
                              Plaintiff(s),                    §
       v.                                                      §           Civil Action No. 4: 18-cv-00442-ALM
                                                               §
                                                               §
       DA vrn FOLKENFLJK; ET AL                                §
                                                               §
                             Defendant(s).                     §
                                               RETURN OF SERVICE

    Came lo my hand on Friday, November 22, 2019 at 10:58 AM,
    Executed at: 4965 ]>RESTON PARK BOULEYARD, SUITE l 00, PLANO, TX 75093
    within the county of COLLIN at 10:55 AM, on Wednesday, November 27, 2019,
    by individually and personally delivering to the within named:

                                                  KIM MEYr:RS SAMS •




    n true copy   or thi s
     SU BPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OB.JECTS OR TO PERMIT
       INSPECTION OF PREMISES IN A CIVIL ACTION with EXHJBIT A TO SUBPOENA TO
             PRODUCE DOCUMENT, INFORMATION, OR OBJECTS TO KIM SAMS



BEFORE ME, the undersigned authority, on this day personally appeared Adil Tadli who after being duly sworn on oath
states: "My name is Adil Tad Ii . 1 am a person not less than eighteen ( 18) years or age and I am competent to make this
oath. 1 am a resident or the State of Texas. I have personal knowledge or the facts and statements contained herein and
11ver that each is true and correct. 1 am not a party to nor related or aniliated with any party to this su it. 1 have no interest
in the outcome of the suit. 1 have never been convicted of a fe lony or of a misdemeanor involving moral turpitude."
                                                                                   ?

                                                        By:
                                                                   Adil Tadli -



    Subscribed and Swo rn to by Adil Tadli, Before Mc, the undersigned authority, on this                                 7.--J          day
    of December, 2019.


                                                                       Notary Public in and for th e State of Texas
                                                                                       ~    ,--..c-,./'-_,..~-c--r---'"' . -
                                                                                        i           ~ l HOrAf\S c- C N_SIDIN,
                                                                                       i,:, . i
                                                                                           l''.'j',
                                                                                           .', ,,.·
                                                                                                              Nol.'ryPL.bhc
                                                                                                           STATEOF, X.AS
                                                                                                    IDll12515i¾.0-9
                                                                                       (ll ~ ' Mt Comm Exp kl"l _1_3 ;:13'...l
                                                                                       'C, . :;:,- -   -c)l"'<J c>   c:> ..:;:.,--.---
